 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        UNITED STATES OF AMERICA,                          CASE NO. C18-5978RBL
 9
                               Plaintiff,                  ORDER
10               v.

11      PERCY F NEWBY,

12                             Defendant.

13

14          THIS MATTER is before the Court on Defendants Newby’s Motion for

15   Recusal/Disqualification [Dk. # 34]. Also pending are Newby’s Motion for Finding of Fact and

16   Conclusions of Law [Dkt. # 32], and his Motion for Interlocutory Appeal and Stay of

17   Proceedings [Dkt. # 36]. Those will be addressed following resolution of the Recusal motion.

18          In this civil case, the United States seeks to reduce to judgment federal income tax

19   assessments against Newby, and to foreclose on tax liens on Newby-related properties in Yelm

20   and Tenino. Newby filed his motion after the Court denied his “Motion to Dismiss for Want of

21   Territorial Jurisdiction.” [See Dkts. 26 and 31]. Newby argued that the Federal government, and

22   therefore this Court, had no jurisdiction over him:

23

24


     ORDER - 1
 1

 2

 3

 4

 5

 6
     [Dkt. 26 at 5].
 7
            The Court denied the motion. Newby now claims that the Court is biased against him
 8
     because it did not accept his legal authorities:
 9

10

11

12
     [Dkt. # 34 at 2].
13
            A federal judge should recuse himself if “a reasonable person with knowledge of all the
14
     facts would conclude that the judge’s impartiality might reasonably be questioned.” 28 U.S.C.
15
     § 144; see also 28 U.S.C. § 455; Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir.
16
     1993). This objective inquiry is concerned with whether there is the appearance of bias, not
17
     whether there is bias in fact. See Preston v. United States, 923 F.2d 731, 734 (9th Cir. 1992); see
18
     also United States v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980). In the absence of specific
19
     allegations of personal bias, prejudice, or interest, “neither prior adverse rulings of a judge nor
20
     his participation in a related or prior proceeding is sufficient” to establish bias. Davis v. Fendler,
21
     650 F.2d 1154, 1163 (9th Cir. 1981). Judicial rulings alone “almost never” constitute a valid
22
     basis for a bias or partiality motion. Liteky v. United States, 510 U.S. 540, 555 (1994). Under the
23
     Local Rules of this District, a motion for recusal is addressed first to the presiding judge, and if
24


     ORDER - 2
 1   the judge does not recuse voluntarily, the matter is referred to the chief judge for review. See

 2   LCR 3(e). This Court therefore considers the recusal motion in the first instance.

 3          Newby’s Motion is based exclusively on an adverse ruling. He has not articulated any

 4   factual basis to reasonably question this Court’s impartiality. This Court will not recuse itself

 5   voluntarily, and REFERS this matter to Chief Judge Martinez under LCR 3(e).

 6          IT IS SO ORDERED.

 7          Dated this 23rd day of July, 2019.

 8

 9                                                         A
                                                           Ronald B. Leighton
10                                                         United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
